Citation Nr: 1640227	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for shortness of breath.

3.  Entitlement to service connection for musculoskeletal chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1971 and in the U.S. Army from November 2004 to March 2007.  Prior to his last period of active duty, he had additional service in the U.S. Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal were previously before the Board in September 2012, at which time it was remanded for further development.  It is now returned to the Board.

The Board sent the Veteran correspondence in April 2016, requesting that he clarify his representative before VA.  He thereafter responded by appointing the Disabled American Veterans (DAV) via a properly completed VA Form 21-22 in May 2016.  In an October 2016 correspondence, the Veteran indicated that he had asked the Veterans of Foreign Wars to represent him, although he did not specify when his request was made.  In any event, he has not submitted a more recent VA Form 21-22 since the May 2016 form completed in favor of the DAV.  In consequence, the DAV is the Veteran's representative of record at this time.

The issue of entitlement to service connection for musculoskeletal chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was not manifest during active service, and is not otherwise shown to be related to service.

2.  The Veteran does not have a disability manifested by shortness of breath.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for a disability manifested by shortness of breath have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2007 and April 2008.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in April 2015 and obtained an addendum opinion in August 2015.  The Board finds that the opinions, collectively, are adequate for the purpose of adjudicating this appeal.  

VA has not provided an examination for the Veteran's claimed shortness of breath disorder, but none is necessary in this case.  Here, there is no evidence, lay or medical, suggesting a current disability or persistent or recurring symptoms of such a disability.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), there is simply no such indication in the record of such a relationship.  

Complete service treatment records from the Veteran's period of active duty in the U.S. Army from November 2004 to March 2007, were requested and found to be unavailable.  See March 2015 memorandum.  VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Obstructive Sleep Apnea

The Veteran contends that sleep apnea began in approximately 2005, when he was in active duty service in the U.S. Army, and indicates that he continues to suffer from sleep apnea.

The available service treatment records are silent for complaints or findings of obstructive sleep apnea.  They document weight gain over the desirable maximum for his height and weight but within Army weight standards.  The service treatment records show in November 2005 that he began to seek treatment for trouble sleeping and was diagnosed with insomnia, as per private treatment records.  

Post-service, a private physician diagnosed obstructive sleep apnea in May and June 2008.

In an April 2015 VA examination report, the examiner noted a review of the Veteran's claims file.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided rationale that in spite of not being in accordance with military service, the Veteran was allowed to be obese during his service and this directly correlated with the sleep apnea noted during that time frame.  The examiner stated that the Veteran continued to have an increased BMI and severe sleep apnea.  The examiner stated that whether this corresponded to active military duty would have to be addressed through the standard line of duty determination or administrative determination because it was not a medical topic. 

In an August 2015 addendum opinion, the same VA examiner clarified that the prior opinion should state that the condition claimed was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted the sleep apnea was diagnosed over a year after separation from active duty on May 6, 2008, and the Veteran was advised to use a CPAP make when sleeping; however, the examiner noted such use was not documented.  The examination report showed that a re-evaluation in 2015 determined that sleep apnea was present and warranted CPAP.  The examiner found that sleep apnea was not associated automatically with the Veteran's active duty due to the termination of active duty being over a year prior to its diagnosis.  The examiner found that in spite of the obesity being a risk factor, it was not necessarily co-existent, and the diagnosis of obstructive sleep apnea was not confirmed during active duty.  The examiner noted that if obesity was appropriate for active duty, then a line of duty determination would also be appropriate for verification of that fact.  

After a review of the evidence, the Board finds that entitlement to service connection for sleep apnea must be denied.  Although the Veteran has a diagnosis of sleep apnea, the weight of the competent evidence is against a finding that current sleep apnea is related to service.  There simply is no competent and credible evidence of an in-service injury or event or a nexus to service.  The service treatment records are silent for any reference to sleep apnea.  The only evidence pertinent to whether sleep apnea was present in service consists of the Veteran's reports of sleep disturbances.  The Veteran reported his in-service symptoms to his private physician and the VA examiner.  Although the Veteran is competent to report his symptoms, no medical professional concluded that such symptomology supported the presence of sleep apnea in service or a link to the sleep apnea first diagnosed after service.  Furthermore, the Board finds that the Veteran is not shown to have medical training to diagnose sleep apnea, which requires laboratory testing.  As such, any opinion that the Veteran has offered to diagnose and relate sleep apnea to service is not within his area of competence.

The Board finds the opinion provided by the April 2015 VA examiner combined with the August 2015 addendum opinion to be thorough and supported by a rationale that is consistent with the evidence of record.  The examiner considered the Veteran's medical history in rendering the medical nexus opinion and provided a detailed rationale supported by the record.  The Board finds that opinion highly persuasive.

As the preponderance of the evidence is against the claim, service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

B.  Shortness of breath

The Veteran claims to have shortness of breath as a result of service.  He specifically contends shortness of breath induced by asthma in service.  

An August 2000 service treatment record, from the Veteran's period of reserve service, shows a diagnosis of shortness of breath.  The other available service treatment records are silent for any other complaints, diagnoses, or treatment for shortness of breath.

Review of a March 2010 VA treatment record indicated the Veteran had clear breath sounds.  In a March 2014 VA treatment record, it was noted that a review of systems was negative for shortness of breath.  

Based on a review of the evidence, the Board finds that service connection for shortness of breath is not warranted. 

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a shortness of breath disability during the appeal period.  Further, there is no evidence that he had a shortness of breath disability prior to his date of claim to indicate that such a disability existed when it was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Post-service, there has been no lay or medical evidence of a disability manifested by shortness of breath.  The Veteran does not contend to have any additional disability beyond the isolated in-service finding of shortness of breath.  Although no VA examination was afforded here, in this case, the medical evidence contains no findings or reports of shortness of breath.  Indeed, the post service medical evidence contains no evidence of a current disability manifested by shortness of breath.

Furthermore, the weight of the competent evidence weighs against a current diagnosis of a disability manifested as shortness of breath.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a current disability is not shown, the benefit of the doubt doctrine is not applicable and the claim is denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim for service connection for a disability manifested as shortness of breath must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for shortness of breath is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

With respect to the Veteran's claim of service connection for musculoskeletal chest pains, a review of the service treatment records reveals that he complained of chest pains in service in November 1969 and in June 1971.  Post-discharge, the Veteran has continued to complain of chest pains.  The Board notes that the Veteran has not been provided a VA examination with respect to this claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the documented report of in-service chest pain and his continued description of chest pain, the Board finds that  VA examination is warranted to assess the nature and etiology of any current musculoskeletal chest condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

(a)  Identify any disabilities manifested by musculoskeletal chest pain currently present, or that been present during the pendency of the appeal.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any disability manifested by musculoskeletal chest pain is etiologically related to the Veteran's active service

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


